Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 4, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  158902                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh
            Plaintiff-Appellee,                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
  v                                                                 SC: 158902
                                                                    COA: 338985
                                                                    Wayne CC: 93-010614-FC
  RODNEY DAMON BLACK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 27, 2018
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Boykin (Docket No. 157738) and People v Tate (Docket No. 158695)
  are pending on appeal before this Court and that the decisions in those cases may resolve
  an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 4, 2021
           p0601
                                                                               Clerk